EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Everett Diederiks on September 8, 2021.
The application has been amended as follows: 
In Claim 14, line 17, replace the phrase “a product” with the phrase - -the plurality of products- -;
In Claim 14, line 17, delete the term “readily”;
In Claim 14, line 27, replace the phrase “a user’s hand” with the phrase - -a hand of the user- -;
In Claim 14, line 29, replace the phrase “the user’s hand” with the phrase - -the hand of the user- -;
In Claim 14, line 31, replace the phrase “the user’s hand” with the phrase - -the hand of the user- -;
In Claim 18, line 3, replace the phrase “the flap” with the phrase - -the access flap- -;
In Claim 19, lines 1-2, replace the phrase “a user’s hand” with the phrase - -the hand of the user- -;
In Claim 19, lines 2-3, replace the phrase “the user’s thumb” with the phrase - -a thumb of the user- -;
In Claim 20, line 2, replace the phrase “the user’s hand” with the phrase - -the hand of the user- -;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Carton product Claims 1-5 and 8-13 are allowed for the same reasons enumerated in the Patent Board decision rendered on June 28, 2021 in that Maki teaches perforations 23 that extends about all sections of flap 24 such that flap 24 may be removed and therefore Maki does not read on the limitations “perforations formed in the at least two of the plurality of interconnected panels and extending about all but one section of the access flap.”  Method Claims 14-20 directed towards the method of using the allowable carton product have been amended to incorporate the limitations “perforations formed in the at least two of the plurality of interconnected panels and extending about all but one section of the access flap.”  Therefore, the method of using the carton product is also allowed for the same reasons enumerated in the Patent Board decision rendered on June 28, 2021 in that Maki teaches perforations 23 that extends about all sections of flap 24 such that flap 24 may be removed and therefore Maki does not read on the limitations “perforations formed in the at least two of the plurality of interconnected panels and extending about all but one section of the access flap.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792